Citation Nr: 1421873	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease (DJD).  

2.  Entitlement to an increased initial disability rating in excess of 10 percent for traumatic brain injury (TBI) with residual headaches.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to February 1997, with a prior period of active duty for training (ACDUTRA) from January 1987 to May 1987.  

This appeal comes to the Board of Veterans' Appeals (Board) from August 2009 and January 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

As discussed further below, there is evidence of record indicating that the Veteran is unemployable as a result of his claimed conditions.  The Board has construed this as an informal claim of entitlement to a total disability rating based upon individual unemployability (TDIU); therefore, the issue has been included on the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case for additional development, specifically to obtain Social Security Administration (SSA) disability records and updated VA treatment records regarding the Veteran, and to afford the Veteran with proper notice and an examination regarding his informal TDIU claim.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Board notes that in September 2011, the Veteran's representative submitted private medical records consisting of a May 2009 evaluation conducted by Dr. J.L. regarding the claimed conditions on appeal.  Therein, Dr. J.L. records that the Veteran's issues as a whole have combined to leave him unable to sustain gainful employment.  He further notes that the Veteran is seeking Social Security benefits and is no longer able to work.  

When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2)-(3) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Veteran's SSA disability records are not currently associated with the claims file and must be obtained on remand as there is a reasonable possibility that they may be relevant to the claim on appeal.  Therefore, the AOJ must contact the SSA to obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits regarding the Veteran.  

In addition to Dr. J.L.'s opinion that the Veteran's is unable to sustain gainful employment, the Board notes an August 2009 VA examination which documents that the Veteran had to retire in 2008 due to health problems including chronic obstructive pulmonary disease (COPD) and a knee condition.  In a subsequent January 2012 VA headache examination, the Veteran reported that he does not work due to COPD.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

As Dr. J.L.'s opinion provides some evidence that the Veteran may be unemployable due to a service-connected disability, the Board finds that the Veteran has raised an informal claim of entitlement to a TDIU rating.  Id.  However, this claim has not been fully developed or adjudicated by the AOJ.  Therefore, this must be accomplished upon remand.  

Finally, ongoing VA treatment records should also be obtained on remand, as the most recent VA treatment records associated with the claims file are dated in May 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits regarding the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.  

2.  Obtain any outstanding VA treatment records dated from May 2010 to present.  All efforts to obtain these records should be fully documented, and a negative response must be provided if such records are not available.  

3.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.

4.  Following completion of the above, schedule the Veteran for a VA examination to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's complete claims file should be made available to the examiner and reviewed in connection with the examination.  A complete rationale must be provided to support any opinion rendered.  

The examiner is directed to specifically consider, and reconcile as necessary, the August 2009 VA examination report which documents that the Veteran had to retire in 2008 due to health problems including nonservice-connected chronic obstructive pulmonary disease (COPD) and a claimed knee condition, and the subsequent January 2012 VA examination wherein the Veteran reported that he does not work due to nonservice-connected COPD.  

5.  After completing any other development deemed necessary, adjudicate or readjudicate the claims as necessary in light of any additional evidence added to the record.  If the any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond before the record is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



